DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 12, and 18, as drafted, is/are a process (claim(s) 1 and 12 recites a series of steps) and system (claim(s) 18 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to staffing a commercial vehicle with a driver.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: sending to by a dispatch associated with a job dispatcher, a job order to staff and a commercial vehicle with a driver, the job order having one or more driver qualifications, the job dispatcher being associated with a transport company;
receiving, from a driver associated with the driver, an identification of the driver and one or more driver qualifications;
verifying the one or more driver qualifications in response to receiving the identification of the driver and the one or more driver qualifications;
granting the driver access to request assignment to the job order when the one or more driver qualifications are verified;
receiving, from the driver, a request to be assigned to the job order; and
assigning, by the dispatch, the job order to the driver by accepting the request received from the driver.
Claim 12 and 18: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include wearable server, dispatch/employer computer device, driver/employee computing device (claim(s) 1, 12, and 18).

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0020, ]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim(s) 2-11, 13-17, and 19-20 add to or further define the abstract idea of claim(s) 1, 12, and 18 with additional steps to a) deny driver based on not being verified, receive and approve expense request, send questions and receive answers on driving skills to assign a metric, receive and approve time request, and/or b) further define assigning job order to driver, driver qualifications, identification of driver, verifying driver qualifications.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2016/0012410 A1) in view of Podgurny et al. (US 2012/0029962 A1) and Thome et al. (US 2004/0162844 A1).

Regarding claim 1, 12, and 18, Podgurny teaches a method for staffing a commercial vehicle with a driver, comprising {a method for staffing a temporary job with an employee, the temporary job requiring at least one qualification, the method comprising  claim 12 [see sending limitation below for temporary job citation] }:
dispatch computing device associated with a job dispatcher, a job order to staff a commercial vehicle with a driver, the job order having one or more driver qualifications, the job dispatcher being associated with a transport company [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0020] as a job dispatcher (or employer),
;
the driver access to request assignment to the job order [see at least [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from driver];
receiving, from the driver computing device, a request to be assigned to the job order [see at least Podgurny [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee]; and
assigning, by the dispatch computing device, the job order to the driver by accepting the request received from the driver computing device [see at least [0195] step 602 assign those jobs to various employees].

Podgurny teaches a multiple industries companies (including transportation) that, via dispatching, staffs users for jobs with user qualifications however it doesn’t/don’t explicitly teach but Thome discloses sending to a server, by a dispatch computing device and a commercial vehicle with a driver, having one or more driver qualifications, [see at least [0010] for trucking industry including drivers and compliance of its drivers; [0003-0006] trucking industry and compliance for company, truck, and truck drivers; [0039] the requirements for drivers broadly defined; [0059] requirements more clearly stated as via information (social security and CDL (Commercial Driver License) ) requested from third parties; Fig. 2 and [0044] for one of many computers 21 (dispatch ;
receiving, from a driver computing device associated with the driver, an identification of the driver and one or more driver qualifications [see at least Thome [0036] a system to ensure users meets requirements; [0078-0081] step 200 using a third computer 21 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports];
verifying, by the server, the one or more driver qualifications in response to receiving the identification of the driver and the one or more driver qualifications [see at least Thome [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information, step 231 applicant is qualified; step 235 a final review is done by the system (server); [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports];
granting, by the server, the driver access when the one or more driver qualifications are verified [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 2 and 13, modified Podgurny teaches the method of claim 1, wherein the job order is assigned to the driver by the job dispatcher [see at least Podgurny [0066] employees and managers of company access server 12 (dispatch device) via workstations 14, 16 (user devices); [0096] to do vehicle job, employees including driver (conductor) must meet qualifications; [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee; [0195] step 602 assign those jobs to various employees].

Regarding claim 3 and 14, modified Podgurny teaches the method of claim 1, wherein the job order is assigned automatically to the driver based on an algorithm [see at least Podgurny [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee; [0195] step 602 assign those jobs to various employees based on multiple constraints].

Regarding claim 4 and 20, modified Podgurny teaches the method of claim 1.
Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses wherein the one or more driver qualifications comprises evidence of at least one of vehicle insurance, driver insurance, or a commercial driver's license (CDL) [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 5 and 15, modified Podgurny teaches the method of claim 4.
Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses wherein the identification of the driver comprises at least one of a name, an e-mail address, a phone number, a social security number, a living address, or a business address [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 6, 16 and 19, modified Podgurny teaches the method of claim 5.
Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses wherein verifying the one or more driver qualifications comprises verifying that the one or more driver qualifications have not expired [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports; [0062] was an employee qualified when they first applied such as license information (current/expiration date) 1201 and pre-qualification checklist 1205].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 7, modified Podgurny teaches the method of claim 6 as well as access to request assignment to the job order.

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses further comprising denying the driver access when at least one of the one or more driver qualifications are not verified [see at least Thome  [0078-0081] step 200 an applicant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 8 and 17, modified Podgurny teaches the method of claim 6, further comprising:
receiving, from the driver computing device, a request to approve expenses related to the job order; and
approving, by the dispatch computing device, the expenses related to the job order [for the limitations above see at least Podgurny [0744-0745, 0749] employee reviews End of Shift report for job expenses such as lodging- and/or transportation-

Regarding claim 9, modified Podgurny teaches the method of claim 6.

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses further comprising:
sending, to the driver computing device, one or more questions evaluating driving skills;
receiving, from the driver computing device, answers to the one or more questions; and
assigning the driver a metric based on the received answers to the one or more questions [for the limitations above, see at least [0078] step 200 using a third computer 21 an applicant completes a job application with one or more answers to respective questions realrinf are evaluated and rate on a metric of “a priority one—the highest priority, or priority two, a lower priority”; [0039] the requirements (what questions of [0078] are related to); [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports
Fig. 2 and [0044] for two of many computers 21 (dispatch computing device and driver device {drive, see [0078] } ) sending data to a server (51a and 51b application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 10, modified Podgurny teaches the method of claim 6, further comprising:
receiving, from the driver computing device, a request to approve hours related to the job order; and
approving, by the dispatch computing device, the hours related to the job order [for the limitations above see at least Podgurny [0812] for claim for hours works; [0818] submit claims that can include hours worked; [0820] process (approval process) by processing entity 36 (of access server 12 (dispatch device), see [0066] ) of the employee’s submitted claim].

Regarding claim 11, modified Podgurny teaches the method of claim 1, wherein receiving the one or more driver qualifications.

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses includes receiving, from at least one of the driver computing device or a dispatch computing device, the one or more driver qualifications based on qualification data that is received from a driver via at least one of an email or a fax [see at least [0078-0081] step 200 using a third computer 21 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports;
[0061] for additional driver information can be received is an electronic format including fax “other documents that can be digitized are received and entered in a compatible, electronic document format such as … Fax”].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624